Citation Nr: 0514089
Decision Date: 05/23/05	Archive Date: 09/19/05

Citation Nr: 0514089	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-33 737	)	DATE MAY 23 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a headache disorder, 
variously claimed as migraine headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active military service from May 1964 to 
April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
migraine headaches (claimed as headaches).  At that time, the 
RO also denied entitlement to service connection for a left 
ankle scar and residuals of a right wrist fracture, but the 
veteran has expressly limited his appeal to the claim 
regarding a headache disorder.


VACATUR

This case was certified to the Board in September 2004.  The 
veteran was scheduled for a hearing before the Board, via 
videoconference, in November 2004, but he failed to report 
and had not requested that the hearing be rescheduled.  The 
Board believed that all due process requirements were met 
with regard to his hearing request, and reviewed the case on 
the merits.  In a decision issued on November 17, 2004, the 
Board denied the veteran's claim of entitlement to service 
connection for a headache disorder variously claimed as 
migraine headaches.  

However, it has recently come to the Board's attention that 
the veteran asserts that, although he had provided VA with a 
change of address, he never received the letter notifying him 
of the time and date of the Board hearing.  The letter was 
returned as undelivered.  The veteran requests that he be 
provided the opportunity to state his case before the Board.    

The Board may vacate an appellate decision at any time either 
on the request of the veteran or his representative, or on 
the Board's own motion, when there has been a denial of due 
process.  See 38 C.F.R. § 20.904(a) (2004).  In order to 
ensure that the appellant has been accorded full due process 
of law and that the decision on his appeal takes into 
consideration all the available evidence, the Board will, on 
its own motion, vacate its decision of November 17, 2004.  
The veteran will be provided the opportunity to present oral 
testimony at a videoconference Board hearing, and a 
subsequent decision will be issued in its place.


ORDER

The Board's decision of November 17, 2004, which denied the 
veteran's claim of entitlement to service connection for a 
headache disorder variously claimed as migraine headaches, is 
hereby vacated.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0430547	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE


Entitlement to service connection for a headache disorder 
variously claimed as migraine headaches.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from May 1964 to 
April 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for migraine 
headaches (claimed as headaches).  At that time, the RO also 
denied entitlement to service connection for a left ankle 
scar and residuals of a right wrist fracture, but the veteran 
has expressly limited his appeal to the claim regarding a 
headache disorder.

The veteran was scheduled for a hearing before the Board, via 
videoconference, in November 2004, but he failed to report 
and did not request that the hearing be rescheduled.  
Accordingly, the Board believes all due process requirements 
were met with regard to his hearing request.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
headache disorder is related to the veteran's period of 
active military service.


CONCLUSION OF LAW

A headache disorder, variously claimed as migraine headaches, 
was not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 4100-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records (SMRs) reflect that, on a report 
of medical history completed in May 1964, prior to induction 
into service, the veteran checked "yes" as to having had 
eye trouble, and checked "no" as to ever having frequent or 
severe headache or having worn glasses.  When he was examined 
at that time, a neurologic abnormality was not reported.  His 
uncorrected visual acuity was 20/70 in the right eye and 
20/50 in the left eye, and the examiner noted defective 
vision.  The veteran was found qualified for active military 
service.

Subsequent SMRs include a May 1964 ophthalmologic 
consultation report which indicates the veteran had myopic 
astigmatism, and glasses were prescribed.  Clinical records 
indicate that the veteran was seen in April 1965, when he was 
treated for conjunctivitis, and in August 1965, when 
sunglasses were ordered.  The clinical records are not 
indicative of any complaints of, or treatment for, headache.  
On a report of medical history completed in April 1966 when 
he was examined for separation from service, the veteran 
checked "yes" to having eye trouble, and to having worn 
glasses, and checked "no" to having frequent or severe 
headaches.  When he was examined that day, a neurologic 
abnormality was not noted, his uncorrected visual acuity was 
20/70 in each eye, and the examiner noted that the visual 
defect was corrected.

The veteran's Report of Transfer or Discharge (DD Form 214) 
indicates that his military occupational specialty (MOS) in 
service was chemical operator helper.

Post-service, VA and non-VA medical records, dated from 1991 
to 2003, have been associated with the claims file.  The 
private records indicate that, when seen in March 1998, the 
veteran complained of headaches thought to be sinus-related.  
When he was seen in September 1999, the record entry reflects 
tension headaches; marital stress was also noted at that 
time.  In November 1999, he complained of gradually worsening 
headaches over the previous month, and was advised to reduce 
stress.  A May 2003 private medical report of a computed 
tomography (CT) scan of the veteran's brain was unremarkable.  

In his May 2003 notice of disagreement and November 2003 
substantive appeal, the veteran maintained that he had 
migraine headaches due to his work in service when he dealt 
with chemical agents and tested chemical and biological 
agents.  He argued that he was provided with inadequate 
equipment that failed to protect him against the chemical or 
biological agents being tested at the time.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2002 and February 2004, the RO provided the 
appellant with correspondence clearly outlining the duty-to-
assist requirements of the VCAA.  In addition, the appellant 
was advised, by virtue of a detailed November 2003 statement 
of the case (SOC), and by a supplemental statement of the 
case (SSOC) also issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Furthermore, the November 2003 SOC contained the new duty-to-
assist regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain organic disorders of the 
nervous system become manifest to a degree of at least 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for a headache disorder, variously identified as 
migraine headaches.  Although the evidence shows that the 
veteran currently has been diagnosed as having headaches, 
variously identified as tension headaches, no competent 
medical evidence has been submitted or identified to show 
that this disability is related to service or any incident 
thereof.  On the other hand, the record reflects that his 
neurologic system was normal on separation from service, and 
the first post-service evidence of record of headaches is 
from 1998, more than thirty years after the veteran's 
separation from service.  Moreover, the private medical 
records dated during 1999 indicate that treating physicians 
variously attributed the veteran's headaches to possible 
sinus problems (in March 1998) and to marital discord (in 
September 1999).  In short, no medical opinion or other 
medical evidence relating the veteran's headache disorder to 
service or any incident of service has been presented.

The Board notes the veteran's assertions to the effect that 
his MOS in service as a chemical operator helper caused him 
to be exposed to chemical and biological agents which caused 
his current headaches.  However, while the appellant is 
certainly capable of providing probative evidence of any 
symptomatology that he has experienced, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See Routen 
v. Brown, supra; Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 
6 Vet. App. 390, 393-94 (1994).  Here, the appellant has not 
submitted any medical opinion or other medical evidence that 
supports his claim, nor has he identified any such evidence 
which the Board might seek to obtain.  Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has a headache disorder, variously claimed as migraine 
headaches, related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
headache disorder, variously claimed as migraine headaches, 
must be denied.


ORDER

Service connection for a headache disorder variously 
identified as migraine headaches is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





